Citation Nr: 0023910	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-12 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.
	

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1974.  He also served on active duty for training 
from June to September 1972, for 15 days during the period 
from January 1, 1975, to March 20, 1975, and for 14 days 
during the period from January 1, 1976, to March 20, 1976.  
He also had periods of inactive active duty for training 
during the period from October 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The veteran contends that service connection is warranted for 
hearing loss and tinnitus because they originated during his 
extended period of active duty.  He alleges that he was found 
to have hearing impairment in approximately 1977 when he 
underwent an examination for enlistment in the Air Force.  
The report of this alleged enlistment examination is not of 
record.  

The record reflects that the service department provided the 
RO with service medical records for the veteran in April 
1988.  Thereafter, the RO requested the service department to 
provide additional service medical records for the veteran.  
In January 2000 the service department informed the RO that 
the veteran's service medical records had already been 
provided.  However, in its request for information, the RO 
only referred to the veteran's naval service; it did not 
request the service department to attempt to obtain the 
report of the veteran's examination for enlistment in the Air 
Force in approximately 1977.  

In light of these circumstances, the Board believes that 
further development of the record is warranted.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  After obtaining any additional needed 
information from the veteran, the RO 
should take appropriate action to obtain 
any available record of the veteran's 
examination for enlistment in the Air 
Force in approximately 1977.

2.  The RO should request the veteran to 
provide medical evidence, such as a 
statement from a health care 
professional, linking his claimed 
disabilities to his military service.

3.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is otherwise 
notified by the RO.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




